The indictment charges that the defendants, on or about 10 July, 1890, did "unlawfully, willfully, and without proper authority, take into their possession a certain letter written by Emma L. Rankin to S.C. Rankin on or about 20 June, 1890, which said letter was duly received by the said S.C. Rankin, through the United States mail, at the post-office in Mooresville, N.C. on or about 24 June, 1890," and that the said defendants "did, on or about 12 July, 1890, unlawfully, willfully, and without authority, read, publish and make known the contents, etc., of the said letter, against the form of the statute," etc.
Before the jury was impaneled the defendants moved "to quash the bill of indictment, upon the plea that the bill fails to charge an offense under the statute, and particularly for that it fails to describe the letter *Page 588 
in question to have been `a sealed letter,' and fails to charge the alleged reading and publishing to have been done with knowledge that said letter had been opened without proper authority."
After hearing the argument of counsel, his Honor quashed the indictment, and the State appealed.
The following is the act under which the defendants are indicted: "Any person who willfully, and without authority, opens and reads, or causes to be opened and read, a sealed letter or telegram, or publishes the whole or any portion of such letter or telegram, knowing it to have been opened or read without authority, shall be guilty of a misdemeanor," etc. Laws 1889, ch. 41, sec. 2.
This indictment is for an offense created by statute, and it not only fails to follow the language of the statute, descriptive of the offense, but, by the most liberal construction, it cannot be made to charge that the defendants opened or read a "sealed letter or telegram," or that they "published the whole or any portion of such letter or telegram knowing it to have been opened and read without authority," and these are necessary words descriptive of the offense, without which the indictment fails to charge any offense under the statute. S. v. Deal, 92 N.C. 802; S. v.Hall, 93 N.C. 571; S. v. Aldridge, 86 N.C. 680; S. v. Watkins, 101 N.C. 702, and cases there cited.
It is insisted for the State that the letter was "received through the United States mail," and the material charge here was the unlawful publishing and making known its contents without authority.
We do not see how this can aid the indictment. The statute does not make it an offense to open, read and make public a letter received through the United States mail, but it must be a "sealed letter," and opened or read without authority, or published "knowing it to have been opened or read without authority." This is not charged, and the indictment was properly quashed.
Affirmed. *Page 589 
(861)